DETAILED ACTION
		This Office action is in response to the amendment filed on May 11, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-4 and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 1, the prior art of record fails to disclose or suggest “an additional DC voltage output rail (107) being incorporated within the enclosure (100); and a supervisor IC (101); the power supply unit (1000) is characterized in that: the main DC voltage output rail (104) is incorporated within the enclosure (100), the supervisor IC (101) is internal or external to the enclosure (100), the first branch DC voltage output rail (114) and the second branch DC voltage output rail (115) are located outside the enclosure (100), wherein the first branch DC voltage output rail (114) and the second branch voltage DC output rail (115) are connected back to the supervisor IC (101), the first branch DC voltage output rail (114) is coupled to the main DC voltage output rail (104) through a first DC-DC converter (111), the second branch DC voltage output rail (115) is coupled to the main DC voltage output rail (104) through a second DC-DC converter (112), wherein the first DC- DC converter (111) and the second DC-DC converter (112) are located outside the enclosure (100) via integration into a cable harness assembly (113)” in combination with all other claim limitations. Claims 3-4 and 6-10 depend directly or indirectly from claim 1, and are, therefore, also allowed at least for the same reasons set above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838